Citation Nr: 0407842	
Decision Date: 03/25/04    Archive Date: 04/01/04	

DOCKET NO.  99-01 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a neck injury. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss.

3.  Entitlement to a compensable disability rating for 
residuals of a laceration of the left ring finger. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to June 
1989.  The veteran performed Reserve service prior to that 
time, to include a period of active duty for training from 
June 1982 to August 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO), which denied, the veteran's claims of 
entitlement to service connection for a back disability and 
entitlement to a compensable disability rating for residuals 
of a laceration of the left ring finger.  The RO also 
determined that new and material evidence had not been 
received to reopen the previously denied claims of 
entitlement to service connection for residuals of a neck 
injury and for hearing loss.  The veteran perfected timely 
appeal of these determinations.

In June 2001, the veteran testified during a video conference 
hearing in support of his claims before the undersigned 
Veterans Law Judge (formerly referred to as a member of the 
Board).  That hearing was conducted with the cooperation of 
the Huntington, West Virginia, Regional Office, for the 
convenience of the veteran.  A transcript of the veteran's 
testimony has been associated with his claims file.

In December 2001, the Board entered a final decision denying 
service connection for a back disability, and remanded the 
matters concerning the residuals of a neck injury, hearing 
loss, and a compensable rating for residuals of a laceration 
of the left ring finger.  The case has since been returned to 
the Board.  Accordingly, the issues for appellate review are 
listed on the title page.


FINDINGS OF FACT

1.  In an April 1995 rating decision, the RO denied 
entitlement to service connection for residuals of a neck 
injury and for hearing loss; the veteran did not appeal that 
determination.

2.  The evidence received subsequent to the April 1995 rating 
decision is either cumulative or does not bear directly or 
substantially upon the subject matter now under consideration 
(i.e., whether residuals of a neck injury and/or hearing loss 
disability were incurred in or aggravated by service); and, 
when considered with all the evidence, both old and new, it 
has no significant effect upon the facts previously 
considered.

3.  The veteran's residuals of a laceration to the left ring 
finger laceration are characterized by subjective complaints 
of pain and discomfort with muscle loss, but they do not 
result in objective clinical findings relating to scars or 
limitation of function; radiological evidence of degenerative 
joint disease and slight limitation of motion as residuals of 
this disorder are shown.


CONCLUSIONS OF LAW

1.  The April 1995 rating decision that denied entitlement to 
service connection for residuals of a neck injury and hearing 
loss is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a) (effective prior to August 29, 2001); 
38 C.F.R. § 20.302 (2003).

2.  The evidence received since the April 1995 rating 
decision denying service connection for residuals of a neck 
injury and hearing loss is not new and material and these 
claims are not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).

3.  The criteria for a 10 percent disability rating for 
residuals of a laceration of the left ring finger have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 471a, Diagnostic Code 
5003 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) of 2000

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the present case, although the notice letters provided to 
the veteran in October and November of 1997, did not contain 
all four of the elements, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claims.  For instance, in the 
discussions contained in the April and October 1998 rating 
decisions and the December 1998 statement of the case, the 
veteran was effectively furnished notice of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf, and was informed of the need to 
submit any medical evidence showing that his service-
connected residuals of a laceration of the left ring finger 
had become worse.  In addition, by way of the discussion 
contained in the August 2001 Board Remand, the veteran was 
advised of his right to submit any medical or lay evidence 
pertaining to his application to reopen the previously denied 
claims for service connection for a neck disability and 
hearing loss, which tended to show that such conditions 
originated during service, were manifested within one after 
service, or that the symptomatology associated with the 
conditions had continued since his separation from service.  
Moreover, by way of the February 2003 VA letter, the veteran 
was further advised of the need to provide any additional 
information or evidence pertaining to each of his claims.

Similarly, the record discloses that the VA has also met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claims.  Most notably, copies of the 
veteran's service medical records, VA and private medical 
records, reports of VA examinations, and lay statements have 
been obtained and associated with his claims file.  There is 
no identified evidence that has not been accounted for, and 
the veteran and his representative have been given the 
opportunity to submit additional evidence, written arguments, 
and to request a hearing.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of the a VCAA notice 
has been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

II.  New and Material Evidence to Reopen Claims for 
Residuals of a Neck Injury and Hearing Loss

The veteran is seeking to reopen claims for entitlement to 
service connection for residuals of a neck injury and hearing 
loss.  In October 1997, the veteran submitted a request to 
reopen these claims.  Because this request was initiated 
prior to August 29, 2001, the amended version of 38 C.F.R. 
§ 3.156(a) is not for application in this case.  Compare 
38 C.F.R. § 3.156(a) (2003) with 38 C.F.R. § 3.156(a) (1997 
and 2001); cf Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The RO originally denied the veteran's claims seeking 
entitlement to service connection for residuals of a neck 
injury and hearing loss in an April 1995 rating decision.  
The veteran was provided notice of the adverse decision and 
of his appellate rights in April 1995.  The veteran did not 
initiate an appeal of this rating decision.

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence for purpose of this 
appeal is defined as evidence not previously submitted, 
cumulative or redundant, and which by itself, along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1991) (per 
curiam) (holding that the "presumption of credibility" 
doctrine as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge and continues 
to be a binding precedent).  The Board is required to give 
consideration to all the evidence received since the last 
disallowance of the claim on any basis.  In this case, the RO 
decision in April 1995.  See Hickson v. West, 
12 Vet. App. 247, 251 (1991).

Service connection is warranted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection connotes many factors 
but basically it means that the facts shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces or if preexisting such service was aggravated therein.  
38 C.F.R. § 3.303(a).  Furthermore, when a veteran served 
continuously for ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
sensorineural hearing loss and/or arthritis becomes manifest 
to a degree of 10 percent within the first post service year, 
it will be presumed to have been procured in service, even 
though there is no evidence of the disease during the period 
of service.  This presumption may be rebutted by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2003).  

Under the laws administered by VA, impaired hearing will be 
considered a disability when the thresholds for any frequency 
at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or 
greater; the thresholds at three of these frequencies are 26 
or greater; or speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003); 
see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Pertinent evidence which was of record when the RO rendered 
its decision in April 1995 consisted of a report of medical 
examination for the United States Army Reserve dated in 
December 1980, which showed on audiometric testing that the 
veteran presented with a 45 decibel loss at the 3000 and 4000 
Hertz frequencies in the right ear; and a 25 decibel loss at 
the 3000 Hertz frequency and a 20 decibel loss at the 4000 
Hertz frequency in the left ear.  Service department medical 
records reflect that in July 1982, the veteran was seen with 
a chief complaint of ear pain with a duration of one year.  
He was subsequently afforded an evaluation at the ENT (ear, 
nose and throat) clinic in July 1982, where the veteran 
complained of ringing in the right ear and diminished 
hearing.  The objective finding was that the ears appeared 
normal.  The assessment was of probably sensorineural hearing 
loss.

Upon audiometric testing in December 1983 for entrance into 
active duty service, the veteran presented with a 35 decibel 
loss at the 3000 and 4000 Hertz frequencies in the right ear; 
and a 20 decibel loss at the 3000 and 4000 Hertz frequencies 
in the left ear.  The service medical records show that the 
veteran was seen in January 1984 with complaints of a 
decrease in hearing within the speech frequencies.  The 
physical examination at that time revealed that the tympanic 
membranes were clear, and the impression was of rule out 
hearing loss.  In February 1984, an audiology consultation 
was obtained, which referred to the audiometric study of 
December 1983 as showing pure tone thresholds of 
15/15/10/60/50/30 in the right ear and of 10/10/5/30/25/5 in 
the left ear at the 500/1000/2000/3000/4000/6000 Hertz 
frequencies, respectively.  During the February 1984 
consultation, the veteran reported a history of diminished 
hearing since basic training noting an accident involving a 
grenade explosion.  The consulting examiner noted that 
nothing in the veteran's records supported this history.  
Upon physical examination, the veteran denied tinnitus, 
headaches, dizziness, and feelings of fullness in the ears.  
Although the audiogram results, were not interpreted in terms 
of pure tone thresholds, the examiner reported that 
audiometric testing indicated mild high frequency 
sensorineural hearing loss in the left ear and moderate high 
frequency sensorineural hearing loss in the right ear.  
According to the examiner, the veteran would have trouble 
understanding some people in noisy situations, and that 
veteran would do better if the speaker faced him.  
Nonetheless, the examiner concluded that the veteran's 
hearing was within the "H-1" limits for both ears.

When the veteran presented for a periodic medical examination 
in May 1984, the audiometric testing showed pure tone 
thresholds of 5/5/5/35/35/5 in the right ear and 
10/0/0/20/20/0 in the left ear at the 
500/1000/2000/3000/4000/6000 Hertz frequencies, respectively.  
The veteran was subsequently seen in June 1985, during which 
time he was found to have redness in the canal of the right 
ear and a normal examination of the left ear, with a 
resulting assessment of an upper respiratory infection (URI).  
Nothing regarding the ears or hearing loss was mentioned in 
the remainder of the service medical records.

The service medical records reflect that in June 1988, the 
veteran was seen following complaints of a pinched nerve in 
the neck, pain in the neck and both shoulders, and swelling 
and a burning sensation on the right side of the neck.  The 
veteran related a one-day history of an injury to the neck 
caused by lifting a box and twisting the neck hard to the 
left resulting in an initial dull ache and a stiff neck, with 
morning spasm on the right side of the neck with sharp pain.  
The physical examination revealed that the veteran was unable 
to perform range of motion secondary to pain.  Tenderness was 
noted along right lateral aspect of C-2/ C-3 area.  The 
supraclavicular muscle was firm, but tenderness was indicated 
along the right trapezium muscle.  The upper extremities were 
intact with a full range of motion and good grip.  The x-ray 
of the cervical spine was interpreted as negative.  The 
assessment was of neck strain.  A physical therapy 
consultation was obtain in August 1988 and showed that the 
veteran presented with history of several neck injuries in 
the past and now with complaints of chronic neck pain.  Upon 
physical examination, the veteran complained of chronic, 
recurrent pain at C4 - C7 bilaterally and at the upper 
trapezium.  Headaches were noted, as well as decreased range 
of motion and tenderness at C5 - C6.  The x-rays were 
unremarkable.  The assessment was of chronic pain, soft 
tissue strain.  Nothing regarding the neck or cervical spine 
was mentioned in the remainder of the service medical 
records.

Based upon the evidence described above, the RO, in an April 
1995 rating decision, determined that hearing loss and a 
cervical spine disorder were not incurred in or aggravated in 
service, and that sensorineural hearing loss and arthritis of 
the cervical spine arthritis may not be presumed to have been 
incurred therein.

The pertinent evidence received into the record since the 
April 1995 rating decision consists of VA and private medical 
records compiled since February 1993, two lay statements in 
support of the veteran's claim received in May 1998, and the 
veteran's testimony at a personal hearing in June 2001.

The private medical records include a February 1993 a report 
of evaluation and treatment provided to the veteran for 
complaints of neck pain and stiffness.  The veteran informed 
the examiner that he was involved in a motor vehicle accident 
several years ago, and that he had received chiropractic 
treatment in the past.  On physical examination, the veteran 
had some bilateral paravertebral muscular soft tissue 
changes, and a fairly good range of motion with tenderness.  
The diagnostic assessment were of somatic dysfunction of the 
cervical spine, a history of previous trauma, and a 
questionable history of cervical fracture.

The private records also include an October 1997 physical and 
medical consultation related to an evaluation of the 
veteran's lower back.  During this consultation, the veteran 
reported a history of having fallen from a truck hurting his 
neck in 1986 while in the Army.  He related that he was also 
involved in a motor vehicle accident in 1990, and that his 
physicians told him that the x-rays revealed a crack in the 
C-4 vertebra where arthritis had already set in.  He reported 
that he had stiff neck for about three months, and that he 
eventually worked out.  According to the private examiner, he 
had obtained a copy of the January 1990 cervical spine films, 
which he noted to be normal.  The examiner observed that it 
certainly raised the question of whether the veteran did have 
a fracture of C-4, or not, but the x-rays in 1990 were 
normal.

VA medical records include a summary of the veteran's VA 
hospitalization in February 1998, for complaints related to 
alcohol dependency.  The clinical history obtained on 
admission was reported to consist of a fracture by history, 
arthritis of the spine and hearing impairment.

VA outpatient treatment records compiled between September 
1997 and May 1998 include an October 1997 x-ray of the 
cervical spine, which was interpreted to be essentially 
normal with no fracture, dislocation or destructive bony 
lesion.  Alignment was satisfactory; disc spaces were 
preserved; and soft tissues were not remarkable.  There was 
some straightening of the normal lordotic curve, which was 
reported to be probably due to muscle spasm.

A January 1998 VA audiological assessment indicated that the 
veteran had normal hearing in the right and left ears 
throughout the speech frequencies sloping to severe high 
frequency sensorineural hearing loss starting about 2000 
Hertz.  It was noted that the veteran's hearing loss might 
present some difficulties understanding speech under adverse 
testing conditions. 

Statements received from the veteran's mother and a close 
family friend relate that the veteran was involved in a motor 
vehicle accident in January 1990, and that he had complaints 
of neck pain thereafter.  When he sought medical attention 
for his complaints, he was informed by a physician that the 
x-rays had revealed a past fracture of the cervical spine 
with current arthritic changes.  The veteran's mother stated 
that she was only aware of the injury to the veteran's neck 
in service related to a fall from a truck in 1986.

At his personal hearing in June 2001 the veteran limited his 
testimony to the issues of whether new and material evidence 
had been submitted to reopen his claim for service connection 
for hearing loss and his claim for an increased evaluation 
for his service-connected left ring finger disability.  With 
respect to his hearing loss, the veteran said he experienced 
exposure to acoustic trauma in service during boot camp when 
a "grenade simulator" detonated within close proximity of 
his head.  He further testified that he received medical 
treatment immediately thereafter for a burnt ear and 
temporary hearing loss.  The veteran also testified in 1984 
while on active duty he had his hearing evaluated and was 
told that he would have a gradual decrease in hearing.  He 
further stated that subsequent to service, approximately two 
years ago, he was told he had hearing loss and needed hearing 
aids.  

The Board has reviewed the evidence received into the record 
since the April 1995 rating decision and finds that the 
evidence, while new, is not material.  The evidence does not, 
when viewed in the aggregate, indicate in any way that the 
veteran has a disability involving his cervical spine or 
hearing loss that had its onset in service or was otherwise 
related to any incident of service; or that sensorineural 
hearing loss or arthritis of the cervical spine was 
manifested within the first post service year.  Instead, this 
newly received evidence merely reflects that the veteran 
currently suffers from a hearing loss disability for which he 
requires hearing aid, but it does not contain any medical 
reference that tends to establish that such disability was 
either incurred in or aggravated during his period of active 
duty service.  Significantly, with respect to the veteran's 
neck, the newly received medical records show no current 
cervical spine pathology.  Hence, in view of this evidence, 
it is well to observe that the United States Court of Appeals 
for Veterans Claims (Court) has held that records of 
treatment many years after service that do not indicate in 
any way that the conditions are service connected are not new 
and material evidence upon which a claim can be reopened.  
See, e.g., Cox v. Brown, 5 Vet. App. 95 (1993).  The newly 
received evidence shows nothing to establish that any 
presently existing cervical spine disorder is etiologically 
related to any incident of service.  In this regard, the 
October 1997 cervical spine x-rays unequivocally show that 
the veteran has no cervical spine pathology to include 
fracture residuals.  Therefore, since the newly submitted 
evidence indicates that a cervical spine disorder does not 
exist, such adverse evidence cannot be relied upon as basis 
to reopen a claim.  See Villalobos v. Principi, 
3 Vet. App. 450 (1992).  

In addition, while the veteran's testimony and lay statements 
are presumed credible with respect to his clinical history 
and symptomatology, they are not competent evidence of 
medical causation or the etiology of a current disability.  
See Miller v. Derwinski, 2 Vet. App. 578, 580 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  To 
the extent, moreover, that the hearing testimony restates 
contentions already on file, it is cumulative and does not 
constitute new and material evidence.  See Reid v. Derwinski, 
2 Vet.App. 312, 315 (1992).

The Board, therefore, finds that the evidence received since 
the April 1995 rating decision is either cumulative of 
evidence already on file or is not of such significance that, 
by itself, or in connection with the evidence previously 
assembled, it must be considered in order to fairly decide 
the merits of the veteran's claims.  Thus, there is no 
additional evidence that is both new and material, and the 
claims of entitlement to service connection for residuals of 
a neck injury and hearing loss are not reopened.  
Accordingly, the appeal is denied.


III.  An Increased Rating for Residuals of a Left Ring Finger 
Injury

Factual Background

The service medical records reflect that the veteran 
sustained a severe laceration to the left distal ring finger 
on the palmer side in September 1988, as a result of working 
with a planer.  Most of the flesh on the finger pad was torn 
away; however, exploration of the wound revealed an intact 
tendon, ligament tissue with no injury to the bone or artery 
involvement.  The veteran's laceration was dressed and the 
wound allowed to heal secondarily.

Entitlement to service connection for residuals of a 
laceration of the left ring finger was established in a 
February 1990 rating decision, evaluated as zero percent 
(noncompensable), effective from June 1989.

In October 1997, the veteran filed a new claim for increase.  
In support of this claim, he submitted private and VA medical 
records compiled between February 1993 and May 1998, which 
showed no complaints and/or findings referable to the 
veteran's left ring finger.

In May 1998, the veteran submitted a fingerprint chart and a 
photocopy of his left hand with fingers displayed.

In June 2001, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge.  The 
veteran testified to the effect that he has received 
treatment for his left ring finger, and that he medicates 
with Ibuprofen for related pain.  The veteran also related 
that the symptoms associated with his left ring finger 
included numbness, pain, and a decreased ability to grip 
objects.

On a VA fee-basis examination in October 2002, the examiner 
noted that the veteran is right-handed, and that he had 
sustained injury to the left hand when his fingertip was 
degloved on a planer.  The examiner reported that the veteran 
had surgery that consisted of initially shaving the bone and 
then stitching the finger together.  During this session, the 
veteran complained of numbness and pain in the finger, as 
well as with decreased temperature.  The veteran described 
that the finger turned blue and white with changes in 
temperatures and that his finger felt colder than the rest of 
his hand.  The veteran also reported decreased range of 
motion at the proximal interphalangeal (PIP) and distal 
interphalangeal (DIP) joints.  He also reported having flare-
ups of joint pain in the winter season with the cold weather 
and rated the pain as an 8 out of 10 in severity.  
Occupationally, the veteran related that he is currently 
employed as a correctional officer, and that he has not 
missed any days from work due to his finger.  The physical 
examination of the left ring finger revealed that the lateral 
portion of the muscle was absent, but the grip strength was 
good.  The veteran demonstrated flexion of 90 degrees at the 
metacarpal phalangeal (MP) joint and extension to zero 
degrees; flexion of 100 degrees at the TIP [sic] joint and 
extension to zero degrees; and flexion of almost zero degrees 
of at the DIP joints and extension to zero degrees.  An x-ray 
of the left ring finger revealed soft tissue swelling, which 
was increased when compared to the remaining digits, 
predominantly near the nail bed.  There were minor 
degenerative changes manifested by joint space narrowing with 
osteophyte formation at the DIP joint, which was also similar 
to the fifth ray.  There was no bony destruction or 
sclerosis.  There was no radiopaque foreign body or 
pathologic soft tissue calcifications.  The diagnostic 
resulting impressions were of left ring finger avulsion; soft 
tissue swelling of the fourth ray, particularly about the 
nail bed; and minor degenerative changes within the DIP 
joint.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of the 
examination reports, in light of the whole history, so as to 
reflect all elements of the disability.  Medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are to be considered in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  Painful 
motion with the joint or periarticular pathology, which 
produces disability, warrants the minimum compensation.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2003); see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2003).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2003).

During the course of this appeal, VA revised the criteria by 
which skin disabilities are rated, effective August 30, 2002.  
67 Fed. Reg. 49590-49599 (Jul. 31, 2002).  VA also revised 
the criteria by which finger disabilities (i.e., ankylosis 
and limitation of motion) are rated, effective August 26, 
2003.  67 Fed. Reg. 48784-48787 (Jul. 26, 2002).  Where the 
law or regulation changes after a claim had been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless the Congress provided otherwise or permitted 
the Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, the Board 
will analyze the veteran's claim for increase under each set 
of criteria to determine if one is more favorable to him.  If 
an increase is warranted based solely on the revised 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  See 
VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).

The veteran's residuals of a laceration of the left ring 
finger is currently rated as zero percent pursuant to the 
diagnostic criteria set forth at 38 C.F.R. § 4.118, 
pertaining to scars.  Under the former criteria, Diagnostic 
Code 7803 provided that a superficial and poorly nourished 
scar with repeated ulceration warrants a 10 percent rating.  
Under Diagnostic Code 7803, a 10 percent rating is also 
warranted for a superficial scar that is tender and painful 
on objective demonstration.  A 10 percent rating is the 
highest schedular evaluation assignable under the former 
diagnostic code 7803 and 7804.  38 C.F.R. § 4.118 (2002).

Under the revised criteria by which scars, other than head, 
face, or neck are rated, pursuant to Diagnostic Code 7801, a 
scar that is deep or that cause limited motion warrants a 10 
percent rating for an area or areas exceeding 6 square inches 
(39 sq. cm.); a 20 percent rating for an area or areas 
exceeding 12 square inches (77 sq. cm); a 30 percent rating 
for an area or areas exceeding 72 square inches (465 sq. 
cm.); and 40 percent rating for an area or areas exceeding 
144 square inches (929 sq. cm.).  38 C.F.R. § 4.118 (2003).

Under the revised criteria, Diagnostic Code 7802, a scar that 
is superficial and that does not cause limited motion 
warrants a 10 percent rating for an area or areas exceeding 
144 square inches (929 sq. cm.).  A 10 percent rating is also 
warranted for a scar that is superficial and unstable 
(Diagnostic Code 7803); or, is superficial and painful 
(Diagnostic Code 7804).  A 10 percent rating is the highest 
schedular evaluation assignable under the revised diagnostic 
code 7803 and 7804.  38 C.F.R. § 4.118 (2003).

Under both the former and revised versions of Diagnostic Code 
7805, a scar may also be rated on limitation of function of 
the affected part.  38 C.F.R. § 4.118 (2002 & 2003).

The ring finger is also classified as digit VI.  For digits 
II through V, the MP joint has a range of zero to 90 degrees 
of flexion; the PIP joint has a range of zero to 100 degrees 
flexion; and the DIP joint has a range of zero to 70 or 80 
degrees of flexion.  See 38 C.F.R. § 4.71A, EVALUATION OF 
ANKYLOSIS OR LIMITATION OF MOTION OF SINGLE OR MULTIPLE 
DIGITS OF THE HAND, Note 1 (2003).

Under the former version of Diagnostic Code 5227, ankylosis 
of the ring finger, in either the  minor or major hand, is 
rated zero percent disabling.  See 38 C.F.R. § 4.71a (2002).  
A note to Diagnostic Code 5227 provided that extremely 
unfavorable ankylosis of the ring finger should be rated as 
amputation under Diagnostic Code 5155.

Under revised Diagnostic Code 5227, ankylosis of the ring 
finger, in either the minor or major hand, is rated as zero 
percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5227 (2003).  A note to the new version of Diagnostic Code 
5227 provides that, in rating the disability, one should also 
consider whether it should be evaluated as amputation under 
new Diagnostic Code 5155, whether an additional evaluation is 
warranted for limitation of motion of other digits, and 
whether an additional evaluation is warranted for 
interference with the overall function of the hand.  Under 
new Diagnostic Code 5230, limitation of motion of the ring 
finger, in either the minor or major hand, is rated as 0 
percent disabling.  See 38 C.F.R.          § 4.71a, 
Diagnostic Codes 5230 (2003).

Under Diagnostic Code 5155, which was not revised, amputation 
of the ring finger, in either the minor or major hand, is 
rated as 10 percent disabling when it is without metacarpal 
resection at the proximal interphalangeal joint or proximal 
thereto and 20 percent disabling when associated with 
metacarpal resection (more than one-half the bone lost).  See 
38 C.F.R. § 4.71a (2003). 

The Board also notes that Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a (2003).

Although the veteran contends that his service-connected 
residuals of a left ring finger laceration are more disabling 
than currently evaluated, there are no pertinent medical 
records, which indicate that the veteran's residual scarring 
is tender, painful, poorly nourished, unstable or involves 
repeated ulcerations.  Hence, a compensable rating is not 
warranted under either the old or new criteria at Diagnostic 
Code 7803 or 7804.  Similarly, while the October 2002 
examination does reveal that the veteran demonstrates limited 
motion of the DIP joint and has avulsion of the left ring 
finger without any bone destruction, the record evidence does 
not likewise reflect that the area of the residual scarring 
exceeds 6 square inches.  Thus, a compensable rating is 
warranted under the new criteria at Diagnostic Code 7801.  In 
a similar manner, as the record clearly shows that the 
veterans has limited motion of the left ring finger at the 
DIP joint, the Board may not rate the service-connected left 
ring finger disability under the new criteria at Diagnostic 
Code 7802.

Moreover, based upon a review of the evidence, the Board 
finds that a compensable rating is not warranted under either 
the old or new rating criteria.  As the maximum disability 
rating for limitation of motion of the ring finger under 
Diagnostic Code 5230 is zero percent, a compensable 
evaluation is not warranted under that code.  The Board has 
considered the holding of DeLuca v. Brown, 8 Vet. App. 202 
(1995), where, in cases such as this, where the veteran's 
disability is rated based on limitation of motion, functional 
impairment due to pain must be equated to loss of motion.  
However, where as here, "the appellant is already receiving 
the maximum disability rating" for limitation of motion 
(i.e., zero percent under Diagnostic Code 5230), 
consideration of the provisions of DeLuca is not required.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see also 
VAOPGCPREC 36-97 (Dec. 12, 1997).  Accordingly, a compensable 
evaluation is not warranted under new Diagnostic Code 5230, 
despite the veteran's complaints that his finger disability 
causes pain and numbness.

The Board notes that Diagnostic Code 5155 (amputation of the 
ring finger) and Diagnostic Code 5227(ankylosis of the ring 
finger) prior to and since the August 26, 2002, revision are 
not for application in this case.  Within this context, the 
service medical records show that the veteran's injury 
involved removal of flesh on the finger pad with no injury to 
the bone.  Further, the October 2002 VA examination report 
indicated that the left ring finger had motion at both the MP 
and DIP joints, and that it had good grip.  In the absence of 
amputation or bony fixation, application of Diagnostic Codes 
5155 and 5227 is warranted.  Similarly, the evidence does not 
reflect that the left ring finger is ankylosed (ankylosis is 
defined as immobility and consolidation of a joint.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992)); nor does it 
support an assignment of an additional evaluation for 
limitation of motion of other digits of the left hand or for 
interference with overall function of the hand.

That notwithstanding, the veteran's left ring finger was 
noted on VA examination to exhibit radiological evidence of 
degenerative changes within the DIP joint as well as soft 
tissue swelling and objectively confirmed limitation of 
motion of the DIP joint.  The Board finds that in view of 
these findings, the veteran's service-connected residuals of 
a laceration of the left ring finger warrant a 10 percent 
rating under Diagnostic Code 5003.  Under this code, a 10 
percent rating may be assigned where there is noncompensable 
limitation of motion in an affected joint group with pain 
objectively confirmed by findings such as swelling.  
Accordingly, with the application of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, and resolving all reasonable doubt in favor of the 
veteran, the Board finds it reasonable to conclude that the 
residual manifestations associated with the veteran's left 
ring finger disability are consistent with the criteria for a 
10 percent rating under Diagnostic Code 5003.  According, an 
increased rating of 10 percent is warranted for the veteran's 
residuals of a laceration of the left ring finger.

Because the Board is charged with considering all regulations 
that are potentially applicable through the assertions and 
issues raised in the record (see Schafrath, 1 Vet. App. 589 
(1991)), the Board also has considered whether the record 
presents a basis for assignment increased ratings in this 
case on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(1).  However, the criteria for invoking the 
procedures set forth in that regulation are not met.  The 
Board acknowledges the veteran's complaints of pain and 
numbness in the left ring finger and his contention that it 
has limited his ability to work as a correctional officer; 
however, it has not been shown by the competent, credible 
evidence of record that the veteran's service-connected left 
ring finger disability, alone, has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or necessitated frequent periods 
of hospitalization, or that the disability otherwise presents 
such an exceptional or unusual disability picture as to 
render application of the normal schedular rating criteria 
impractical.  The veteran continues to work and has not 
required any hospitalization for his condition.  The October 
2002 VA examination included the examiner's report that the 
veteran has lost no time from work because of the finger that 
he could relate to the examiner.  The 10 percent rating 
presently assigned contemplates the symptoms noted in the 
record.  In the absence of evidence of such factors as those 
outlined above, the Board is not required to refer the claim 
for compliance with the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

New and material evidence not having been submitted to reopen 
the claims of entitlement to service connection for residuals 
of a neck injury and hearing loss, the appeal is denied.

A 10 percent disability rating for residuals of a laceration 
of the left ring finger is granted, subject to the provisions 
governing the award of monetary benefits.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 

